Citation Nr: 1123176	
Decision Date: 06/16/11    Archive Date: 06/28/11

DOCKET NO.  05-29 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for pulmonary tuberculosis.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for peptic ulcer disease.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for rheumatism.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for osteoarthritis.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for varicose veins.





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran was in missing status from September 1942 to March 1945, recognized guerilla service from March 1945 to May 1945, and regular Philippine Army service from May 1945 to April 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  The Veteran testified at a hearing before the Board in August 2007.

The Board denied the Veteran's claim in October 2007.  In May 2009, the Veteran filed an appeal with the United States Court of Appeals for Veterans Claims.  In an August 2010 Memorandum Decision, the Court vacated the October 2007 Board decision and remanded the Veteran's case to the Board.

The issues on appeal are REMANDED to the RO via the Appeals Management Center in Washington, D.C.




FINDINGS OF FACT

1.  The claims for service connection for pulmonary tuberculosis, peptic ulcer disease, and rheumatism were denied in a July 2002 rating decision.  The Veteran did not appeal that decision.

2.  The evidence received since the July 2002 rating decision is new and raises a reasonable possibility of substantiating the underlying claims of service connection for pulmonary tuberculosis, peptic ulcer disease, and rheumatism.

3.  The claim for service connection for osteoarthritis was previously denied in an August 1990 rating decision.  The Veteran did not appeal that decision.

4.  The evidence received since the August 1990 rating decision is new and raises a reasonable possibility of substantiating the underlying claim of service connection for osteoarthritis.

5.  The claim for service connection for varicose veins was previously denied in a November 1989 rating decision.  The Veteran did not appeal that decision.

6.  The evidence received since the November 1989 rating decision is new and raises a reasonable possibility of substantiating the underlying claim of service connection for varicose veins.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen a previously denied claim of service connection for pulmonary tuberculosis has been received.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).

2.  New and material evidence sufficient to reopen a previously denied claim of service connection for peptic ulcer disease has been received.  38 U.S.C.A. §§ 1110,  5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  New and material evidence sufficient to reopen a previously denied claim of service connection for rheumatism has been received.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).

4.  New and material evidence sufficient to reopen a previously denied claim of service connection for osteoarthritis has been received.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).

5.  New and material evidence sufficient to reopen a previously denied claim of service connection for varicose veins has been received.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a November 1989 rating decision, the RO denied the Veteran's claims for service connection for pulmonary tuberculosis, osteoarthritis, and varicose veins.  In a July 2000 rating decision, the RO denied the Veteran's claims for service connection for peptic ulcer disease and rheumatism.  The RO declined to reopen the claims for service connection for pulmonary tuberculosis and osteoarthritis in August 1990 and several times thereafter.  Most recently, in October 2004, the RO declined to reopen claims for service connection for pulmonary tuberculosis, osteoarthritis, peptic ulcer disease, rheumatism, and varicose veins.  While the RO found that new and material evidence had not been submitted to reopen the claims, the Board must still consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end.  Butler v. Brown, 9 Vet. App. 167 (1996).

In a decision dated in November 1989, the RO denied the Veteran's claims for service connection for pulmonary tuberculosis, osteoarthritis, and varicose veins.  In a decision dated in August 1990, the RO denied the Veteran's claims for service connection for osteoarthritis and pulmonary tuberculosis.  In a decision dated in July 2000, the RO denied the Veteran's claim for service connection for peptic ulcer disease, rheumatism, and pulmonary tuberculosis.  In January 2001, the RO denied service connection for pulmonary tuberculosis and rheumatism.  Finally, in a decision dated in July 2002, the RO denied the Veteran's claims for service connection for peptic ulcer disease, pulmonary tuberculosis, and rheumatism.  The Veteran did not appeal any of those decisions.  A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2010).  Thus, the November 1989, August 1990, July 2000, January 2001, and July 2002 decisions became final because the appellant did not file a timely appeal.  As a result, those claims may now be considered on the merits only if new and material evidence has been received since the prior adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010); Manio v. Derwinski, 1 Vet. App. 140 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end.  Butler v. Brown, 9 Vet. App. 167 (1996).

Evidence is considered new if it was not of record at the time of the last final disallowance of the claim.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Finally, new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).


New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The evidence before VA at the time of the prior final denials consisted of the Veteran's service medical records, the Veteran's post-service medical records, and the Veteran's and his friends' lay statements.  The RO found that there was no evidence showing that the Veteran's current pulmonary tuberculosis, peptic ulcer disease, rheumatism, osteoarthritis, and varicose veins were incurred in service or that there was a nexus between military service and current findings, and the claims were denied.

The Veteran applied to reopen his claims for service connection in February 2004.  In support of his application to reopen his claims for service connection, the Veteran submitted private medical records dated from July 1988 to June 2006.  Those records show that the Veteran was diagnosed with and treated for osteoarthritis, varicose veins, pulmonary tuberculosis, severe peptic ulcer disease, and rheumatoid arthritis.  Other newly submitted evidence includes lay statements from the Veteran's friends and family.  The Veteran's friends stated that he had rheumatoid arthritis from November 1942 to January 1944 and currently received intermittent treatment it.  The Veteran's daughter reported that her father had suffered from and received treatment for pulmonary tuberculosis, peptic ulcer disease, and rheumatoid arthritis ever since she was a child.  Newly submitted evidence also includes the Veteran's testimony before the Board at an August 2007 travel board hearing.  The Veteran testified that he was treated for pulmonary tuberculosis, peptic ulcer disease, rheumatism, osteoarthritis, and varicose veins during service in 1942, but the medical records were no longer available because they were burned by the Japanese at the time.

Because the evidence received since October 2004 was not previously of record, and because it addresses specifically the issues before the Board, the Board finds that the new evidence is material.  38 C.F.R. § 3.156 (2010).  The United States Court of Appeals for Veterans Claims found that the Board erred in the previous decision in finding that the Veteran's statements at his hearing did not indicate that the Veteran's disabilities were incurred in service.  Since the prior final denials, the Veteran has submitted treatment records which indicate that he sought treatment for his claimed disabilities since service and statements and testimony indicating that he sought treatment for his claimed disabilities while in service.  

The Board must conclude that the evidence is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.  Therefore, as new and material evidence has been received, the claims are reopened.  To that extent only, the claims are allowed.


ORDER

The claim of entitlement to service connection for pulmonary tuberculosis is reopened.  To that extent only, the appeal is granted.

The claim of entitlement to service connection for peptic ulcer disease is reopened.  To that extent only, the appeal is granted.

The claim of entitlement to service connection for rheumatism is reopened.  To that extent only, the appeal is granted.

The claim of entitlement to service connection for osteoarthritis is reopened.  To that extent only, the appeal is granted.

The claim of entitlement to service connection for varicose veins is reopened.  To that extent only, the appeal is granted.




REMAND

The Veteran claims that he incurred the claimed disabilities in service and currently suffers from the same disabilities.  The Veteran has not been afforded a VA examination to assess the likelihood that his pulmonary tuberculosis, peptic ulcer disease, rheumatism, osteoarthritis, or varicose veins is related to service.  In light of the in-service complaints, his statements regarding continuity of symptomatology, and the current complaints and treatment of record, the Board finds that a VA examination is necessary to decide the appeal.  38 C.F.R. § 3.159(c)(4) (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination for his claimed pulmonary tuberculosis, peptic ulcer disease, rheumatism, osteoarthritis, and varicose veins.  The examiner should review the claims file and note that review in the report.  Any and all indicated tests, including x-rays, should be accomplished.  The examiner is requested to obtain a detailed history of the Veteran's symptoms, review the record, and state whether the Veteran currently has any of his claimed disabilities.  If any of the claimed disorders are diagnosed, provide the appropriate diagnosis and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disability is related to his military service or to his complaints and treatment during that service.  A complete rationale for the opinion should be provided.

2.  Then, readjudicate the claims.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


